DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities: Claim 15, line 4 recites “a layered composite of stack of shaped layers” which Examiner believes should read “a layered composite stack of shaped layers” or similar language.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15, lines 6-7 recite “the composite being completely encapsulated by an SiC layer, except for at least one surface region”.  The use of ”completely” encapsulated is confusing because there is a recited a surface region that is not encapsulated.
Claim 15, line 7 recites “the iridium layer facing away from the composite” which is confusing because the iridium layer is recited to be a component of the composite.  Recitation of “faces” (or similar supported language) of the layers may clarify this issue.
Claim 15, line 9 recites the SiC layer is “joined by” the insulating material, but it is unclear what components are joined in this recitation.  For example, this recitation does not disclose what the SiC layer is joined to.
Claims 16-28 inherits the deficiencies of claim 15 (items 6-8 outlined above).
Claim 26 recites “the at least one freely accessible electrode” which lacks antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 15, 16, 18, 19, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Frank (US 8,195,308 B2, hereinafter “Frank”) in view of Seymour (US 9,192,757).
Regarding claims 15, 16, 18, 19, 20, and 21, Frank discloses a method for forming an implantable hermetically sealed effector (such as an electrode; col 1, ln 56-64; col 5, ln 9-14) which includes a holder formed of silicone carbide (col 6, ln 30-44; col 8, ln 20-28; “holder 210” in figures 2A-B) which encapsulates a hermetically sealed volume holding said effector (col 8, ln 29-36).  Frank further discloses use of sealing layer (col 7, ln 40-61; col 8, ln 20-29; sealing layer 220) to further enclose the hermetically sealed volume (as shown in figures 2A-B).  Frank further discloses that gaps between the effector and the walls/bottom of the holder may be filled with an insulative material including polyimide (col 8, ln 67-44).  Based on these details, Examiner interprets that Frank is drawn to an implantable electrode (considered to read on an implantable electrical contact), such that at least one electrode body is composed entirely of a biocompatible electrically insulating material (the insulating polyimide) which encloses at one electrode surface (including the contained effector components), such that the enclosed effector component is contained via a layer of iridium.  The disclosed enclosed effector is completely encapsulated by the SiC layer (as shown in 
While Frank discloses the hermetic enclosure of an effector such as electrode elements, Frank is silent as to the electrode components formed from a layered composite of a stack of shaped layers comprising at least one gold layer and a diffusion barrier layer, such as platinum or titanium.  Seymour is an analogous art with regard to constructional formation of an active component including an electrode device (as shown in figures 11A-B).  Seymour discloses electrode construction including alternating layers of gold and platinum on a substrate (col 8, ln 10-28) for formation of the conductive elements of the electrode.  Examiner interprets that the platinum layer to be the diffusion layer as required in claim 15.  Applied to the invention of Frank, the features of Seymour provide an alternative configuration of conductive elements to form the enclosed effector, such that the effector includes at least one layer of gold and at least one diffusion layer of platinum.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the features of Seymour in the invention of Frank, since such a modification would provide the predictable results of an enhanced electrode construction featuring higher reliability and reduced impedance of the electrode device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lindsey G Wehrheim whose telephone number is (571)270-5181.  The examiner can normally be reached on Monday - Friday 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LINDSEY G WEHRHEIM/Primary Examiner, Art Unit 3799